Order entered April 23, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00392-CV

                   IN THE INTEREST OF M.M.M. AND C.N.M., CHILDREN

                          On Appeal from the 301st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DF-l7-09018

                                              ORDER
           This is an accelerated appeal involving the termination of appellant’s parental rights. By
letter dated April 8, 2019, we notified appellant his notice of appeal was untimely and directed
him to file an extension motion to cure the timeliness problem. We suspended the deadline for
the reporter’s record pending resolution of our jurisdiction over this appeal.
           Before the Court is appellant’s April 19, 2019 motion for an extension of time to file his
notice of appeal. We GRANT the motion. The notice of appeal filed on April 2, 2019 is
deemed timely for jurisdictional purposes.
           We ORDER Shantel Beheler, Official Court Reporter for the 301st Judicial District
Court, to file the reporter’s record by May 3, 2019. We caution Ms. Beheler that extension
requests will be disfavored.
           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Beheler and all
parties.



                                                         /s/   KEN MOLBERG
                                                               JUSTICE